Citation Nr: 1332179	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  07-35 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2009, the Veteran testified at a hearing before a Veterans Law Judge at the RO.  A transcript of the proceeding is of record.  

In March 2010, the Board remanded the Veteran's claim for further evidentiary development.  In February 2012, the Board remanded the claim in order to address the Veteran's request for a new hearing.  In May 2012, the Veteran withdrew this request.  The case has since been returned to the Board for further appellate action.


REMAND

The Board finds that further development is required before the Veteran's claim of entitlement to service connection for a right hip disability is adjudicated. 

Following the Board's March 2010 remand, the Veteran was afforded a VA examination with regard to this claim.  The VA examiner reviewed the Veteran's claims file, noted the Veteran's reported history of a fall off of a two and a half ton truck approximately eight feet onto asphalt, and confirmed the current diagnosis as history of severe osteoarthritis, status post total hip arthroplasty (THA) with a current right hip condition.  As to the cause of the current disability, the examiner noted that the Veteran's in-service fall is not noted in the record, and that there is an absence of medical reports available for review until approximately the year 2000.  The examiner noted that prior to the Veteran's 2005 treatment in a VA medical facility, which was followed by his THA, the Veteran was diagnosed with severe osteoarthritis at an outside facility.  The examiner stated, "I did not see those outside records in the c-file, pertinent data may have been included.  If a repeat review is made of this case, I strongly recommend seeking these medical records from Dr. Plomaritis in Eden NC."

Following this VA examiner's report, the Veteran's representative submitted one page of treatment notes from Dr. Plomaritis dated in February 2005.  The initial notation shows that the Veteran was already diagnosed with "endstage degenerative changes of the right hip" and that he was taking nonsteroidal medication and was in need of a hip replacement.  Thus, these notes imply that prior treatment records likely exist from this physician.  Furthermore, the VA examiner who clearly suggested that a review of Dr. Plomaritis' records was necessary was not provided with these records and asked to provide an addendum report.

On remand, the RO and/or Appeals Management Center (AMC) should request complete records of Dr. Plomaritis from the Veteran, or if he does not possess them, request authorization to assist him in obtaining these potentially relevant private records directly from the physician.  Also, the Board recognizes that the most recent VA outpatient treatment records in the claims file are dated in May 2010 from the Durham VA Medical Center (VAMC).  On remand, relevant ongoing VA medical records also should be obtained.  

Once these records are received, the RO or AMC should obtain an addendum report from the February 2011 VA examiner, or another qualified VA physician, which provides an opinion as to the likelihood of the current right hip disability having been incurred in service, with consideration of Dr. Plomaritis' records.

Finally, the February 2005 records of Dr. Plomaritis were associated with the claims file in August 2011, subsequent to the issuance of the most recent supplemental statement of the case in June 2011.  RO consideration of the additional evidence was not waived.  Accordingly, the originating agency must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) (2013). 

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following action:

1.  Obtain relevant and ongoing VA treatment records related to the Veteran's treatment of his right hip disability dating from May 2010, including records from the Durham VAMC.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Request that the Veteran submit the complete records from Dr. Plomaritis, the private physician who treated him prior to his referral to VA for treatment in 2005.  If the Veteran does not have these records, request authorization from the Veteran to obtain these potentially relevant private records and assist the Veteran in accordance with 38 C.F.R. § 3.159(c)(1) by making reasonable efforts to obtain these records.  

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  Once the record is developed to the extent possible, the Veteran's claims file and any pertinent evidence in any electronic record that is not included in the paper claims file, must be made available to and reviewed by the examiner who conducted the February 2011 examination, if available.  The examiner should be requested to prepare an addendum stating an opinion with respect to each right hip disorder present during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to the Veteran's active service.  

For purposes of the opinion, the examiner should assume that the Veteran is credible.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

If the February 2011 examiner is unavailable, the claims file and any pertinent evidence in any electronic record that is not included in the claims file should be provided to another physician with sufficient expertise who should be requested to review the record and provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

